Cockrill, C. J.  tom'no?I¡quor In Hill v. State, 37 Ark., 395, it was ruled that a sale of liquor to a minor, made in pursuance of' the parol consent of the parent, which was afterwards reduced to writing, was punishable under the statute which prohibits a sale to a minor unless made upon written consent. The theory of the decision is that, the offense being against the State, the father has no power to condone it, and cannot deprive the sale of its criminal character except by following the statute—that is, by giving his consent in writing prior to the sale. The legislative intent in requiring this-prerequisite was, doubtless, to insure deliberation on the part of the parent, uninfluenced by the desire to shield or the fear to punish the guilty seller, as well as to secure such evidence of the fact of consent as to end dispute upon that subject. But whatever the reason for requiring it may have been, it is certain that the statute demands a written consent, and the courts can require no less. Tinsley v. Craige, ante, p. 346. It follows that the oral consent of the parent is not a defense to a prosecution for selling liquor to a minor, although the consent is given in the presence of the minor and the seller at the time the sale is made. Affirm.